DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn.
In view of applicant’s amendment and arguments regarding rejection of claims 1 – 6 and 21 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.
Additionally, new grounds of rejections are presented in this office action necessitated by the applicant’s amendment.
	
Response to Arguments
On page 11 of the Remarks, the applicant states:
“Amended claim 1 is directed to a method of recovering a data path in an electronic communications device (ECD). The method includes, among other features, "responsive to said switch [between data streams], rendering a prompt at the first electronic communications device". Notably, the user prompt occurs after the rendering of the second data stream has begun.” 
Turning to the applicant’s specification, the examiner was not able to find explicit support for the feature of “responsive to said switch, rendering a prompt”. In other words, there appears to be no direct support for the feature of rendering a prompt specifically as a response to the switching action. The closest portions of specification to the claimed feature appear to be paragraphs 0080, 0081, 0086, 0088, 0090 – 0092 and 0094, which all state the following:
“rendering 816, 1116 a prompt at the first ECD 301, responsive to rendering the second data [corresponding to the second data stream 308]”.
In other words, according to the specification, “rendering a prompt” is performed in response “to rendering the second data corresponding to the second data stream”.
Therefore, the limitation “responsive to said switch, rendering a prompt” is interpreted according to the applicant’s specification and particularly that the prompt is rendered responsive to rendering the second data corresponding to the second data stream. In other words, “said switch” is interpreted as rendering the second data from the second data stream instead of first data from the first data stream.

Claim Objections
Claim 32 is objected to because of the following informalities:  the claim states “to capture audio-visual that”; it appears that it should state “to capture audio-visual data that”, similar to claim 26.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the first protocol".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170048613 (Smus) in view of US 10972845 (Dickmann).
Regarding claim 1, Smus teaches “A method of recovering a data path in an electronic communications device (the data path to the cell phone 108 is recovered as shown in FIG 1D), comprising:
establishing, at a first electronic communications device (FIG 1: wireless headphones 104), a first channel connection with a second electronic communications device; receiving, at the first electronic communications device, a first data stream over the first channel connection from the second electronic communications device; rendering, at the first electronic communications device, first data corresponding to the first data stream (FIG 1A and paragraphs 0037 – 0038: An audio stream 112a currently being played through the headphones 104 is being streamed from the smartphone 108 (“a second electronic communications device”). The smartphone 108 may be paired with the headphones 104 through a BLUETOOTH connection over which audio or other media content may be streamed. Therefore, the steps recited in this portion of the claim are implicit in order to get the audio streaming from the smartphone 108 to be played through the headphones 104. “a first data stream” is mapped to the stream provided by the smartphone 108 and “first data corresponding to the first data stream” is mapped to any content being delivered by the smartphone 108 through the “first data stream”);
performing a switch from the first data stream to a second data stream, said switching including:
establishing, at the first electronic communications device, a second channel connection with a third electronic communications device (FIG 1B and paragraph 0042: the user 102 may first turn to look at the target device that he wishes to pair with before providing the first input to initiate pairing. As such, the headphones 104 may automatically pair with a target streaming device (which in this case is laptop computer 106 (“a third electronic communications device”)) that the user 102 and front portion of the headphones 104 are oriented toward at the time the user 102 taps the headphones 104 to initiate pairing.);
pausing, at the first electronic communications device, the rendering of the first data, responsive to establishing the second channel connection (paragraph 0042: the audio stream 112a from the smartphone 108 is not only terminated, but the smartphone pauses or stops playback of media. This is done upon establishing connection with the laptop computer (“responsive to establishing the second channel connection”).); receiving, at the first electronic communications device, a second data stream over the second channel connection from the third electronic communications device; rendering, at the first electronic communications device, second data corresponding to the second data stream (paragraph 0042: the user 102 may cause the headphones 104 to switch from streaming audio from the smartphone 108 to streaming audio from the notebook computer 106 by tapping the headphones 104 while the user's gaze is directed toward the notebook computer 106. As a result of the user's actions to switch a source of the streaming audio, the audio stream 112a from smartphone 108 is terminated, and a second audio stream 110b is established over a new wireless connection between headphones 104 and the notebook computer 106.);
responsive to said switch…” “…detecting, at the first electronic communications device, a user input (paragraph 0046: FIG. 1D depicts the user 102 tapping the headphones 104 so as to switch from streaming audio from the notebook computer 106 (stream 112b) to streaming audio from the smartphone 108 (stream 112c). “responsive to said switch” is interpreted according to the applicant’s specification so that it is actually responsive to rendering data from the second data stream. Indeed, prior to the action of paragraph 0046, the user is listening to the stream from the notebook computer 106 (“second data stream”), so that the streaming was previously switched from the smartphone 108 to the notebook computer 106, as was explained above. Thus, the user input is detected while the “second data stream” is being rendered which also agrees with the applicant’s arguments on page 11 of the Remarks (“Notably, the user prompt occurs after the rendering of the second data stream has begun.”). Looking from a different point of view, if there were no “switch” from the first data stream to the second data stream, the user would still be listening to the first data stream from the smartphone 108 and there would be no need to resume rendering the first data stream (it would still be rendered). Therefore, the user input is responsive to “said switch” from the first data stream to the second data stream)…”
“…ceasing, at the first electronic communications device, the rendering of the second data, responsive to detecting the user input (paragraph 0046: switch from streaming audio from the notebook computer 106 (stream 112b))…” “…and resuming, at the first electronic communications device, the rendering of the first data corresponding to the first data stream (switching to streaming audio from the smartphone 108 (stream 112c), as shown in FIG 1D.).”

Smus does not teach “rendering a prompt at the first electronic communications device”, and that the user input is “corresponding to the prompt”. In other words, while teaching reception of the user input “responsive to said switch”, based on which the headphones 104 stop streaming audio from the notebook computer 106 (“second data”) and start streaming audio from the smartphone 108 (“first data corresponding to the first data stream”), Smus does not disclose “rendering a prompt” to receive that user input. So what is missing from Smus is merely something to let the user know that their input is expected.
In similar art, Dickmann also teaches hearing device to be selectively in communication with one or more of a plurality of external devices 204 using Bluetooth protocol. See FIG 2 and 3 with corresponding description. As further stated in col. 6 lines 11 – 17, while hearing device 100 is communicatively connected to external device 204-1, hearing device 100 may receive the audio content from external device 204-1 by way of the first wireless link in operation 302. Hearing device 100 may then represent the audio content to user 202. Col. 6 lines 20 – 28: While hearing device 100 is communicatively connected to external device 204-1, external device 204-2 may have additional audio content (such as associated with an incoming call, a notification, an alert, an alarm, etc.) available to be transmitted to hearing device 100. Col. 6 lines 36 – 41: the hearing device 100 is configured to receive signaling data transmitted from external device 202-2 [read 204-2] in operation 306 indicating that the additional audio content is available to be transmitted to hearing device 100. Col. 6 line 58 – col. 7 line 3: In response to the signaling data, hearing device 100 may provide a notification to user 202 which may include an acoustic notification generated by hearing device 100, such as to play a predefined audio tone. Col. 7 lines 39 – 46: In operation 404, hearing device 100 may determine whether user 202 has accepted receipt of the additional audio content based on a touch input provided through hearing device 100 (e.g., through a button or touch interface provided on a BTE module of hearing device 100). Col. 8 lines 7 – 19: if hearing device 100 determines that user 202 accepted receipt of the additional audio content, hearing device 100 may disconnect the first wireless link in operation 406 and in operation 408, to establish a second wireless link with external device 204-2 and receive the additional audio content in operation 410. Hearing device may then provide the additional audio content to user 202 in operation 412. Alternatively, col. 9 lines 3 – 14: the hearing device 100 may not disconnect the first wireless link with external device 204-1 prior to receiving the additional audio content from external device 204-2. For example, hearing device 100 may tear down the audio content carried by way of the first wireless link but may still maintain a connection to external device 204-1. In such examples, hearing device 100 may be free to receive the additional audio content from external device 204-2 even while still being connected to external device 204-1.
In other words, Dickmann teaches, while receiving first audio stream from device 204-1, and prior to receiving second audio stream from another device 204-2, “rendering a prompt at the first electronic communications device (Col. 6 lines 36 – 41: the hearing device 100 (“the first electronic communications device”) receives signaling data from external device 202-2 [read 204-2] in operation 306. Col. 6 line 58 – col. 7 line 3: In response to the signaling data, hearing device 100 may provide a notification to user 202 which may include an acoustic notification generated by hearing device 100 and provided to user 202. For example, hearing device 100 may direct a receiver to play a predefined audio tone in response to the signaling data transmitted from external device 204-2 (corresponds to claimed “rendering a prompt”).); 
detecting, at the first electronic communications device, a user input corresponding to the prompt (Col. 7 lines 39 – 46: In operation 404, hearing device 100 may determine whether user 202 has accepted receipt of the additional audio content based on a touch input provided through hearing device 100 (e.g., through a button or touch interface provided on a BTE module of hearing device 100).);
ceasing, at the first electronic communications device, the rendering of the second data, responsive to detecting the user input corresponding to the prompt (Col. 8 lines 7 – 19: if hearing device 100 determines that user 202 accepted receipt of the additional audio content, hearing device 100 may disconnect the first wireless link in operation 406. Alternatively, col. 9 lines 3 – 14: the hearing device 100 may tear down the audio content carried by way of the first wireless link but may still maintain a connection to external device 204-1.)…”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Dickmann method of providing notification to the user that a different source device needs connection to the hearing device and switching the source devices upon the user acting on this notification, in the system of Smus. Particularly, with respect to the system of Smus, when the user is listening to the audio streaming from the laptop computer 106 (“receiving, at the first electronic communications device, a second data stream over the second channel connection from the third electronic communications device; rendering, at the first electronic communications device, second data corresponding to the second data stream”) and upon reception of the incoming phone call by the smartphone 108, the smartphone 108 would provide a signal to the headphones 104, as disclosed by Dickmann. The headphones 104 would then “render a prompt at the first electronic communications device” by simply playing a predetermined tone, the user would accept by touching the headphones (as disclosed by both Dickmann and Smus) (“detecting, at the first electronic communications device, a user input corresponding to the prompt”), and as the result of which the audio stream from the laptop computer 106 would stop being presented to the user and instead the user would receive the audio content from the smartphone 108 (“ceasing, at the first electronic communications device, the rendering of the second data, responsive to detecting the user input corresponding to the prompt; and resuming, at the first electronic communications device, the rendering of the first data corresponding to the first data stream”, where, as was explained above, “the first data stream” is mapped to the stream from the smartphone 108 and “the first data corresponding to the first data stream” is mapped to any content being delivered by the smartphone 108 through the “first data stream”).
Implementing the feature of presenting a prompt and waiting for the user to act upon it would have allowed the user to decide whether to accept or reject the incoming phone call and in the latter case, would not disconnect reception of the current audio stream (see Dickmann, col. 7 line 64 – col. 8 line 6) thus enhancing user’s experience.
In the device of combined Smus and Dickmann’s disclosures, as was explained above with respect to Smus, after Smus’s headphones 104 switch from rendering first data corresponding to the first stream from the smartphone 108 to rendering “second data corresponding to the second data stream” from the notebook computer 106 and there is an incoming phone call by the smartphone 108, a prompt would be presented to the user soliciting user’s response whether to switch back audio streaming to the smartphone 108. Indeed, if there were no “switch” previously from the first data stream from the smartphone 108 to the second data stream from the notebook computer 106, the user would still be listening to the first data stream from the smartphone 108 and there would be no need to resume rendering the first data stream. Therefore, “rendering a prompt” is responsive to “said switch” from the first data stream to the second data stream.
Regarding claim 21, Smus teaches “wherein the first protocol is a Bluetooth protocol (paragraphs 0016, 0038, 0056, 0063, 0066, 0074 and 0076: the connection between the devices is made using Bluetooth).”
Regarding claim 22, Smus teaches “A method implementable by a first electronic communications device (FIG 1: wireless headphones 104, also shown in FIG 5 as 502), the method comprising:
rendering a first data stream received via a first channel connection from a second electronic communications device (FIG 1A and paragraphs 0037 – 0038: An audio stream 112a currently being played through the headphones 104 (“rendering a first data stream received via a first channel connection”) is being streamed from the smartphone 108 (“a second electronic communications device”). The smartphone 108 may be paired with the headphones 104 through a BLUETOOTH connection over which audio or other media content may be streamed. “a first data stream” is mapped to the stream provided by the smartphone 108);
automatically rendering a second data stream received via a second channel connection from a third electronic communications device (FIG 1B and paragraph 0042: the user 102 may first turn to look at the target device that he wishes to pair with before providing the first input to initiate pairing. As such, the headphones 104 may automatically pair with a target streaming device (which in this case is laptop computer 106 (“a third electronic communications device”).) that the user 102 and front portion of the headphones 104 are oriented toward at the time the user 102 taps the headphones 104 to initiate pairing. Paragraph 0042: the user 102 may cause the headphones 104 to switch from streaming audio from the smartphone 108 to streaming audio from the notebook computer 106 by tapping the headphones 104 while the user's gaze is directed toward the notebook computer 106. As a result of the user's actions to switch a source of the streaming audio, the audio stream 112a from smartphone 108 is terminated, and a second audio stream 110b is established over a new wireless connection between headphones 104 and the notebook computer 106. As soon as the second stream from the notebook computer 106 is received, it is automatically rendered), the second data stream interrupting the rendering of the first data stream (paragraph 0042: the audio stream 112a from the smartphone 108 (“the first data stream”) is not only terminated, but the smartphone pauses or stops playback of media.);
responsive to said interrupting…” “…user action or input (paragraph 0046: FIG. 1D depicts the user 102 tapping the headphones 104 so as to switch from streaming audio from the notebook computer 106 (stream 112b) to streaming audio from the smartphone 108 (stream 112c). “responsive to said interrupting” is interpreted according to the applicant’s specification so that it is actually responsive to rendering data from the second data stream. Indeed, prior to the action of paragraph 0046, the user is listening to the stream from the notebook computer 106 (“second data stream”), so that the streaming was previously switched from the smartphone 108 to the notebook computer 106, as was explained above. Thus, the user input is detected while the “second data stream” is being rendered which also agrees with the applicant’s arguments on page 11 of the Remarks (“Notably, the user prompt occurs after the rendering of the second data stream has begun.”). Looking from a different point of view, if there were no “interrupting” of the first data stream in favor of the second data stream, the user would still be listening to the first data stream from the smartphone 108 and there would be no need to resume rendering the first data stream (it would still be rendered). Therefore, the user input is responsive to “said interrupting” of the first data stream in favor of the second data stream); and
responsive to said user action or input, discontinuing the rendering of the second data stream to resume rendering the first data stream (paragraph 0046: the user 102 tapping the headphones 104 so as to switch from streaming audio from the notebook computer 106 (stream 112b) (“discontinuing the rendering of the second data stream”) to streaming audio from the smartphone 108 (stream 112c) (“resume rendering the first data stream”), as shown in FIG 1D.).”
Smus does not teach “providing a prompt”. In other words, while teaching reception of the user input “responsive to said interrupting”, based on which the headphones 104 stop streaming audio from the notebook computer 106 (“second data stream”) and start streaming audio from the smartphone 108 (“the first data stream”), Smus does not disclose “providing a prompt” to receive that user input. So what is missing from Smus is merely something to let the user know that their input is expected.

In similar art, Dickmann also teaches hearing device to be selectively in communication with one or more of a plurality of external devices 204 using Bluetooth protocol. See FIG 2 and 3 with corresponding description. As further stated in col. 6 lines 11 – 17, while hearing device 100 is communicatively connected to external device 204-1, hearing device 100 may receive the audio content from external device 204-1 by way of the first wireless link in operation 302. Hearing device 100 may then represent the audio content to user 202. Col. 6 lines 20 – 28: While hearing device 100 is communicatively connected to external device 204-1, external device 204-2 may have additional audio content (such as associated with an incoming call, a notification, an alert, an alarm, etc.) available to be transmitted to hearing device 100. Col. 6 lines 36 – 41: the hearing device 100 is configured to receive signaling data transmitted from external device 202-2 [read 204-2] in operation 306 indicating that the additional audio content is available to be transmitted to hearing device 100. Col. 6 line 58 – col. 7 line 3: In response to the signaling data, hearing device 100 may provide a notification to user 202 which may include an acoustic notification generated by hearing device 100, such as to play a predefined audio tone. Col. 7 lines 39 – 46: In operation 404, hearing device 100 may determine whether user 202 has accepted receipt of the additional audio content based on a touch input provided through hearing device 100 (e.g., through a button or touch interface provided on a BTE module of hearing device 100). Col. 8 lines 7 – 19: if hearing device 100 determines that user 202 accepted receipt of the additional audio content, hearing device 100 may disconnect the first wireless link in operation 406 and in operation 408, to establish a second wireless link with external device 204-2 and receive the additional audio content in operation 410. Hearing device may then provide the additional audio content to user 202 in operation 412. Alternatively, col. 9 lines 3 – 14: the hearing device 100 may not disconnect the first wireless link with external device 204-1 prior to receiving the additional audio content from external device 204-2. For example, hearing device 100 may tear down the audio content carried by way of the first wireless link but may still maintain a connection to external device 204-1. In such examples, hearing device 100 may be free to receive the additional audio content from external device 204-2 even while still being connected to external device 204-1.
In other words, Dickmann teaches, while receiving first audio stream from device 204-1, and prior to receiving second audio stream from another device 204-2, “providing a prompt for user action or input (Col. 6 lines 36 – 41: the hearing device 100 (“a first electronic communications device”) receives signaling data from external device 202-2 [read 204-2] in operation 306. Col. 6 line 58 – col. 7 line 3: In response to the signaling data, hearing device 100 may provide a notification to user 202 which may include an acoustic notification generated by hearing device 100 and provided to user 202. For example, hearing device 100 may direct a receiver to play a predefined audio tone in response to the signaling data transmitted from external device 204-2 (corresponds to claimed “providing a prompt”).); and
responsive to said user action or input (Col. 7 lines 39 – 46: In operation 404, hearing device 100 may determine whether user 202 has accepted receipt of the additional audio content based on a touch input provided through hearing device 100 (e.g., through a button or touch interface provided on a BTE module of hearing device 100).), discontinuing the rendering of the second data stream (Col. 8 lines 7 – 19: if hearing device 100 determines that user 202 accepted receipt of the additional audio content, hearing device 100 may disconnect the first wireless link in operation 406. Alternatively, col. 9 lines 3 – 14: the hearing device 100 may tear down the audio content carried by way of the first wireless link but may still maintain a connection to external device 204-1.)…”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Dickmann method of providing notification to the user that a different source device needs connection to the hearing device and switching the source devices upon the user acting on this notification, in the system of Smus. Particularly, with respect to the system of Smus, when the user is listening to the audio streaming from the laptop computer 106 (“automatically rendering a second data stream received via a second channel connection from a third electronic communications device”) and upon reception of the incoming phone call by the smartphone 108, the smartphone 108 would provide a signal to the headphones 104, as disclosed by Dickmann. The headphones 104 would then be “providing a prompt” by simply playing a predetermined tone, the user would accept by touching the headphones (as disclosed by both Dickmann and Smus) (“a user action or input”), and as the result of which the audio stream from the laptop computer 106 would stop being presented to the user and instead the user would receive the audio content from the smartphone 108 (“responsive to said user action or input, discontinuing the rendering of the second data stream to resume rendering the first data stream”, where, as was explained above, “the first data stream” is mapped to the stream from the smartphone 108).
Implementing the feature of presenting a prompt and waiting for the user to act upon it would have allowed the user to decide whether to accept or reject the incoming phone call and in the latter case, would not disconnect reception of the current audio stream (see Dickmann, col. 7 line 64 – col. 8 line 6) thus enhancing user’s experience.
In the device of combined Smus and Dickmann’s disclosures, as was explained above with respect to Smus, after Smus’s headphones 104 switch from rendering first data stream from the smartphone 108 to rendering “second data stream” from the notebook computer 106, thus interrupting rendering of the first data stream from the smartphone 108, and there is an incoming phone call by the smartphone 108, a prompt would be presented to the user soliciting user’s response whether to switch back audio streaming to the smartphone 108. Indeed, if there were no switch previously from the first data stream from the smartphone 108 to the second data stream from the notebook computer 106 and thus “interrupting” of the first data stream, the user would still be listening to the first data stream from the smartphone 108 and there would be no need to resume rendering the first data stream. Therefore, the user input is “responsive to said interrupting” of the first data stream in favor of the second data stream.
Regarding claim 27, Smus teaches “wherein the automatic rendering is responsive to establishment of the second channel connection during rendering of the first data stream, the second channel connection being established in accordance with a Bluetooth protocol (FIG 1B and paragraph 0042: while still listening to the audio stream from the smartphone 108 (“during rendering of the first data stream”), the user 102 may first turn to look at the target device that he wishes to pair with before providing the first input to initiate pairing. As such, the headphones 104 may automatically pair with a target streaming device (which in this case is laptop computer 106) (“establishment of the second channel connection”) that the user 102 and front portion of the headphones 104 are oriented toward at the time the user 102 taps the headphones 104 to initiate pairing. As soon as the second stream from the notebook computer 106 is received, it is automatically rendered. Paragraph 0074: The wireless communications interface 508 may be configured to establish a wireless data connection with one or both of the audio-streaming devices 504a, 504b, such as a BLUETOOTH wireless connection.).”

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170048613 (Smus) in view of US 10972845 (Dickmann) as may be evidenced by US 20100180063 (Ananny).
Regarding claim 2, Smus does not explicitly teach “transmitting, by the first electronic communications device, a channel-initiation signal to the third electronic communications device; and receiving, at the first electronic communications device, a channel-acceptance signal from the third electronic communications device, wherein establishing, at the first electronic communications device, the second channel connection with the third electronic communications device comprises establishing the second channel connection with the third electronic communications device responsive to receiving the channel-acceptance signal at the first electronic communications device from the third electronic communications device.”
However, Smus teaches establishing pairing between the headphones 104 (“the first electronic communications device”) and the laptop computer 106 (“the third electronic communications device”) as well as that the connection between the headphones and audio source devices is using Bluetooth (see paragraph 0074, for example). The process claimed by the claim is generally inherent for Bluetooth pairing and it is only a matter of which device transmits the initiation signal and which device responds to the initiation signal.
This may be evidenced by Ananny, paragraphs 0006 – 0007: a wireless headset might send a signal identifying itself as a Bluetooth-enabled device (corresponds to claimed “transmitting, by the first electronic communications device, a channel-initiation signal to the third electronic communications device”). A mobile phone detects this signal and thus determine that the accessory is available for pairing. The mobile phone sends the stored or received from the user passcode to the accessory, which receives it (corresponds to claimed “receiving, at the first electronic communications device, a channel-acceptance signal from the third electronic communications device”). If the passcode matches the accessory's passcode, the accessory confirms the match, and a pairing is established (corresponds to claimed “wherein establishing, at the first electronic communications device, the second channel connection with the third electronic communications device comprises establishing the second channel connection with the third electronic communications device responsive to receiving the channel-acceptance signal at the first electronic communications device from the third electronic communications device”).
Therefore, recited by the claim steps are either implicit in Bluetooth protocol which is used for communication between the headphones 104 and the laptop computer 106 of Smus, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this procedure in order to comply with the Bluetooth protocol.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170048613 (Smus) in view of US 10972845 (Dickmann) as may be evidenced by US 20110063103 (Lee).
Regarding claim 3, Smus does not explicitly teach “receiving, at the first electronic communications device, a channel-initiation signal from the third electronic communications device; and transmitting, by the first electronic communications device, a channel-acceptance signal to the third electronic communications device, wherein establishing, at the first electronic communications device, the second channel connection with the third electronic communications device comprises establishing the second channel connection with the third electronic communications device responsive to receiving the channel-initiation signal from the third electronic communications device.”
However, Smus teaches establishing pairing between the headphones 104 (“the first electronic communications device”) and the laptop computer 106 (“the third electronic communications device”) as well as that the connection between the headphones and audio source devices is using Bluetooth (see paragraph 0074, for example). The process claimed by the claim is generally inherent for Bluetooth pairing and it is only a matter of which device transmits the initiation signal and which device responds to the initiation signal.
This may be evidenced by Lee, paragraph 0058: the mobile terminal 100 transmits a pairing request signal to the headset 200 and the headset 200 receives the signal (323 in FIG 3) (corresponds to claimed “receiving, at the first electronic communications device, a channel-initiation signal from the third electronic communications device”). The headset 200 then transmits a pairing response signal (325 in FIG 3) (corresponds to claimed “and transmitting, by the first electronic communications device, a channel-acceptance signal to the third electronic communications device”). If the pairing response signal is received, the mobile terminal 100 establishes a Bluetooth communication channel with the headset 200 (327 in FIG 3) (corresponds to claimed “wherein establishing, at the first electronic communications device, the second channel connection with the third electronic communications device comprises establishing the second channel connection with the third electronic communications device responsive to receiving the channel-initiation signal from the third electronic communications device” since the connection would not be established without reception of the pairing request signal).
Therefore, recited by the claim steps are either implicit in Bluetooth protocol which is used for communication between the headphones 104 and the laptop computer 106 of Smus, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement this procedure in order to comply with the Bluetooth protocol.

Claims 4 – 6 and 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170048613 (Smus) in view of US 10972845 (Dickmann) as applied to claims 1 and 22 above, and further in view of US 20150288682 (Bisroev).
Regarding claim 4, Smus does not explicitly teach “further comprising:
capturing, at the first electronic communications device, audio-visual data using one or more capture devices of the first electronic communications device;
transmitting, by the first electronic communications device, a third data stream to the second electronic communications device, the third data stream corresponding to the audio-visual data;
pausing, at the first electronic communications device, the transmitting of the third data stream to the second electronic communications device, responsive to establishing the second channel connection; and
resuming, by the first electronic communications device, the transmitting of the third data stream to the second electronic communications device, responsive to detecting the user input corresponding to the prompt.”
However, comparing the steps recited by the claim, it may clearly be seen that they resemble the steps of claim 1 with respect to interoperation between the first electronic communications device and the second electronic communications device but with a stream going in the opposite direction: from the first device to the second device, rather than from the second device to the first device as in claim 1. Additionally, the claim requires capability of the first device to capture “audio-visual data”.
In this respect, Bisroev in paragraph 0147 teaches usage of a wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM wearable device, thereby enabling the operators to stream their point-of-view perspective video and have a two-way text and audio conversation with experts while leaving their hands free to focus on the task-at-hand. The communication system used by the headsets can also interface with mobile phones, tablets, pagers, computers, and other devices.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such headsets as disclosed by Bisroev Google GlassRTM or Microsoft HoloLensRTM capable of capturing and transmitting “audio-visual data” from the headset toward the mobile phones or tablets or computers, in the system of Smus. Doing so would have significantly expanded the capability of the system by allowing the users to stream their point-of-view perspective video and have a two-way text and audio conversation while leaving their hands free to focus on the task-at-hand (see Bisroev, paragraph 0147).
In the system of combined Smus and Bisroev, when using disclosed by Bisroev Google GlassRTM or Microsoft HoloLensRTM headsets, it would have been obvious that the stream of audio-visual data (“a third data stream”) captured by the headset (“the first electronic communications device”) would follow the pattern of “the first data stream” or “the second data stream” thus fulfilling the requirements of the claim. In other words, while initially receiving “the first data stream” from the smartphone 108, the audio-visual data (“a third data stream”) captured by the headset (“the first electronic communications device”) would be transmitted to the smartphone 108 (“the second electronic communications device”). Upon establishing connection with the laptop computer 106 (“the second channel connection”), transmission of the audio-visual data (“a third data stream”) to the smartphone 108 would be paused (the audio-visual data would be sent to the laptop computer 106 instead, resulting in a fourth data stream). Upon resumption of the active connection with the smartphone 108 (which, according to the teaching of Dickmann, would be done upon user receiving notification of the incoming phone call and switching connection from the laptop computer 106 back to the smartphone 108), the audio-visual data (“a third data stream”) to the smartphone 108 would also be resumed, as required by the claim.
Regarding claim 5, Smus in combination with Bisroev teaches or fairly suggests “wherein: pausing, at the first electronic communications device, the transmitting of the third data stream to the second electronic communications device, comprises transmitting a fourth data stream to the third electronic communications device, the fourth data stream corresponding to the audio-visual data (as was explained in the rejection of claim 4 above, when the active connection between the headphones 104 and the smartphone 108 is switched to the active connection between the headphones (headset) 104 and the laptop computer 106, the transmission of audio-visual data (“the third data stream”) from the headset to the smartphone 108 (“to the second electronic communications device”) would be paused but new audio-visual data stream (“the fourth data stream”) would be established from the headset to the laptop computer 106 (“to the third electronic communications device”)); and
resuming, by the first electronic communications device, the transmitting of the third data stream to the second electronic communications device comprises ceasing the transmitting of the fourth data stream to the third electronic communications device (as was explained in the rejection of claim 4 above, when the active connection between the headphones 104 and the laptop computer 106 is switched back to the active connection between the headphones (headset) 104 and the smartphone 108, the audio-visual data stream to the laptop computer 106 would be terminated (“ceasing the transmitting of the fourth data stream to the third electronic communications device”) and the audio-visual data stream would now be directed (or “resumed”) from the headset toward the smartphone 108, which was previously mapped to the recited by the claim “transmitting of the third data stream to the second electronic communications device”).”
Regarding claim 6, Smus in combination with Bisroev teaches or fairly suggests “wherein capturing the audio-visual data using one or more capture devices of the first electronic communications device comprises: capturing audio data using a microphone of the first electronic communications device (Bisroev, paragraph 0147: wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM device, enabling the users to stream their point-of-view perspective video and have a two-way text and audio conversation. Having two-way audio conversation means that there is a microphone on the headset capable of “capturing audio data”); and capturing video data using a camera of the first electronic communications device (Bisroev, paragraph 0147: wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM device, enabling the users to stream their point-of-view perspective video and have a two-way text and audio conversation. Streaming their point-of-view perspective video means that there is a camera on the headset capable of “capturing video data”).”
Regarding claim 23, Smus does not explicitly teach “further comprising: while rendering the first data stream, transmitting a third data stream via the first channel connection to the second electronic communications device, the third data stream being interrupted during automatic rendering of the second data stream; and
resuming transmission of the third data stream when resuming rendering of the first data stream.”
However, comparing the steps recited by the claim, it may clearly be seen that they resemble the steps of claim 22 with respect to interoperation between the first electronic communications device and the second electronic communications device but with a stream going in the opposite direction: from the first device to the second device, rather than from the second device to the first device as in claim 22.
In this respect, Bisroev in paragraph 0147 teaches usage of a wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM wearable device, thereby enabling the operators to stream their point-of-view perspective video and have a two-way text and audio conversation with experts while leaving their hands free to focus on the task-at-hand. The communication system used by the headsets can also interface with mobile phones, tablets, pagers, computers, and other devices.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such headsets as disclosed by Bisroev Google GlassRTM or Microsoft HoloLensRTM capable of capturing and transmitting “audio-visual data” from the headset toward the mobile phones or tablets or computers, in the system of Smus. Doing so would have significantly expanded the capability of the system by allowing the users to stream their point-of-view perspective video and have a two-way text and audio conversation while leaving their hands free to focus on the task-at-hand (see Bisroev, paragraph 0147).
In the system of combined Smus and Bisroev, when using disclosed by Bisroev Google GlassRTM or Microsoft HoloLensRTM headsets, it would have been obvious that the stream of audio-visual data (“a third data stream”) captured by the headset (“the first electronic communications device”) would follow the pattern of “the first data stream” or “the second data stream” thus fulfilling the requirements of the claim. In other words, while initially receiving “the first data stream” from the smartphone 108, the audio-visual data (“a third data stream”) captured by the headset (“the first electronic communications all device”) would be transmitted to the smartphone 108 (“the second electronic communications device”). Upon establishing connection with the laptop computer 106 and starting streaming from it (“automatic rendering of the second data stream”), transmission of the audio-visual data (“a third data stream”) to the smartphone 108 would be interrupted (the audio-visual data would be sent to the laptop computer 106 instead, resulting in a fourth data stream). Upon resumption of the active connection with the smartphone 108 (“when resuming rendering of the first data stream”), transmission of the audio-visual data (“a third data stream”) to the smartphone 108 would also be resumed, as required by the claim.
Regarding claim 24, Smus in combination with Bisroev teaches “wherein the third data stream represents audio-visual data captured by the first electronic communications device (Bisroev, paragraph 0147: usage of a wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM wearable device, thereby enabling the operators to stream their point-of-view perspective video and have a two-way text and audio conversation with experts while leaving their hands free to focus on the task-at-hand. When combined with the headphones of Smus, thus modified headset (“the first electronic communications device”) would be capable of capturing “audio-visual data” for subsequent transmission as “the third data stream”).”
Regarding claim 25, Smus in combination with Bisroev teaches or fairly suggests “further comprising: while rendering the second data stream, transmitting a fourth data stream via the second channel connection to the third electronic communications device (as was explained in the rejection of claim 23 above, it would have been obvious that when the active connection between the headphones 104 and the smartphone 108 of Smus is switched to the active connection between the headphones (headset) 104 and the laptop computer 106 (comprising transmission and “rendering the second data stream”), the transmission of audio-visual data from the headset to the smartphone 108 would be paused but new audio-visual data stream (“the fourth data stream”) would be established from the headset to the laptop computer 106 (“via the second channel connection to the third electronic communications device”)); and
discontinuing transmission of the fourth data stream when discontinuing rendering of the second data stream (as was explained above, when the active bidirectional connection between the headphones 104 and the laptop computer 106 (“the second data stream” together with “the fourth data stream”) is switched back to the active connection between the headphones (headset) 104 and the smartphone 108, both “the second data stream” from the laptop computer 106 and the audio-visual “fourth data stream” to the laptop computer 106 would be terminated).”
Regarding claim 26, Smus in combination with Bisroev teaches “wherein the third and fourth data streams represent audio-visual data captured by the first electronic communications device (Bisroev, paragraph 0147: usage of a wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM wearable device, thereby enabling the operators to stream their point-of-view perspective video and have a two-way text and audio conversation with experts while leaving their hands free to focus on the task-at-hand. When combined with the headphones of Smus, thus modified headset (“the first electronic communications device”) would be capable of capturing “audio-visual data” for subsequent transmission as “the third data stream” and “the fourth data stream”).”

Claims 28, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170048613 (Smus) in view of US 10972845 (Dickmann) and further in view of either (US 20120237053 (Alam) or US 20130279724 (Stafford)).
Regarding claim 28, Smus teaches “An electronic communications device (FIG 1: wireless headphones 104, also shown in FIG 5 as 502) comprising:
a transceiver (paragraph 0073 and FIG 5: wireless communications interface 508);
one or more output devices (paragraph 0073 and FIG 5: The headphones 502 may include a pair of speakers 506);
one or more processors; and a memory storing instructions (both implicitly present) that configure the one or more processors to implement a method including:
rendering a first data stream on the one or more output devices, the first data stream being received by the transceiver via a first channel connection with a second electronic communications device (FIG 1A and paragraphs 0037 – 0038: An audio stream 112a currently being played through the headphones 104 (“rendering a first data stream on the one or more output devices”) is being streamed from the smartphone 108 (“a second electronic communications device”). The smartphone 108 may be paired with the headphones 104 through a BLUETOOTH connection over which audio or other media content may be streamed. “a first data stream” is mapped to the stream provided by the smartphone 108);
automatically rendering a second data stream on the one or more output devices when the transceiver receives the second data stream via a second channel connection with a third electronic communications device (FIG 1B and paragraph 0042: the user 102 may first turn to look at the target device that he wishes to pair with before providing the first input to initiate pairing. As such, the headphones 104 may automatically pair with a target streaming device (which in this case is laptop computer 106 (“a third electronic communications device”).) that the user 102 and front portion of the headphones 104 are oriented toward at the time the user 102 taps the headphones 104 to initiate pairing. Paragraph 0042: the user 102 may cause the headphones 104 to switch from streaming audio from the smartphone 108 to streaming audio from the notebook computer 106 by tapping the headphones 104 while the user's gaze is directed toward the notebook computer 106. As a result of the user's actions to switch a source of the streaming audio, the audio stream 112a from smartphone 108 is terminated, and a second audio stream 110b is established over a new wireless connection between headphones 104 and the notebook computer 106. As soon as the second stream from the notebook computer 106 is received, it is automatically rendered), the second data stream interrupting the rendering of the first data stream (paragraph 0042: the audio stream 112a from the smartphone 108 (“the first data stream”) is not only terminated, but the smartphone pauses or stops playback of media.);
responsive to said interrupting…” “…a user action or input (paragraph 0046: FIG. 1D depicts the user 102 tapping the headphones 104 so as to switch from streaming audio from the notebook computer 106 (stream 112b) to streaming audio from the smartphone 108 (stream 112c). “responsive to said interrupting” is interpreted according to the applicant’s specification so that it is actually responsive to rendering data from the second data stream. Indeed, prior to the action of paragraph 0046, the user is listening to the stream from the notebook computer 106 (“second data stream”), so that the streaming was previously switched from the smartphone 108 to the notebook computer 106, as was explained above. Thus, the user input is detected while the “second data stream” is being rendered which also agrees with the applicant’s arguments on page 11 of the Remarks (“Notably, the user prompt occurs after the rendering of the second data stream has begun.”). Looking from a different point of view, if there were no “interrupting” of the first data stream in favor of the second data stream, the user would still be listening to the first data stream from the smartphone 108 and there would be no need to resume rendering the first data stream (it would still be rendered). Therefore, the user input is responsive to “said interrupting” of the first data stream in favor of the second data stream); and
responsive to said user action or input, discontinuing the rendering of the second data stream to resume rendering the first data stream (paragraph 0046: the user 102 tapping the headphones 104 so as to switch from streaming audio from the notebook computer 106 (stream 112b) (“the second data stream”) to streaming audio from the smartphone 108 (stream 112c) (“resume rendering the first data stream”), as shown in FIG 1D.).”
Smus does not teach “rendering a prompt on at least one of the one or more output devices” and that “the prompt specifying” that user action. In other words, while teaching reception of the user input “responsive to said interrupting”, based on which the headphones 104 stop streaming audio from the notebook computer 106 (“second data stream”) and start streaming audio from the smartphone 108 (“the first data stream”), Smus does not disclose “rendering a prompt” to receive that user input as well as “the prompt specifying” that specific user action or input. So what is missing from Smus is merely something to let the user know that their input is expected which also directs the user how to enter their intention.

In similar art, Dickmann also teaches hearing device to be selectively in communication with one or more of a plurality of external devices 204 using Bluetooth protocol. See FIG 2 and 3 with corresponding description. As further stated in col. 6 lines 11 – 17, while hearing device 100 is communicatively connected to external device 204-1, hearing device 100 may receive the audio content from external device 204-1 by way of the first wireless link in operation 302. Hearing device 100 may then represent the audio content to user 202. Col. 6 lines 20 – 28: While hearing device 100 is communicatively connected to external device 204-1, external device 204-2 may have additional audio content (such as associated with an incoming call, a notification, an alert, an alarm, etc.) available to be transmitted to hearing device 100. Col. 6 lines 36 – 41: the hearing device 100 is configured to receive signaling data transmitted from external device 202-2 [read 204-2] in operation 306 indicating that the additional audio content is available to be transmitted to hearing device 100. Col. 6 line 58 – col. 7 line 3: In response to the signaling data, hearing device 100 may provide a notification to user 202 which may include an acoustic notification generated by hearing device 100, such as to play a predefined audio tone. Col. 7 lines 39 – 46: In operation 404, hearing device 100 may determine whether user 202 has accepted receipt of the additional audio content based on a touch input provided through hearing device 100 (e.g., through a button or touch interface provided on a BTE module of hearing device 100). Col. 8 lines 7 – 19: if hearing device 100 determines that user 202 accepted receipt of the additional audio content, hearing device 100 may disconnect the first wireless link in operation 406 and in operation 408, to establish a second wireless link with external device 204-2 and receive the additional audio content in operation 410. Hearing device may then provide the additional audio content to user 202 in operation 412. Alternatively, col. 9 lines 3 – 14: the hearing device 100 may not disconnect the first wireless link with external device 204-1 prior to receiving the additional audio content from external device 204-2. For example, hearing device 100 may tear down the audio content carried by way of the first wireless link but may still maintain a connection to external device 204-1. In such examples, hearing device 100 may be free to receive the additional audio content from external device 204-2 even while still being connected to external device 204-1.
In other words, Dickmann teaches, while receiving first audio stream from device 204-1, and prior to receiving second audio stream from another device 204-2, “rendering a prompt on at least one of the one or more output device (Col. 6 lines 36 – 41: the hearing device 100 (“an electronic communications device”) receives signaling data from external device 202-2 [read 204-2] in operation 306. Col. 6 line 58 – col. 7 line 3: In response to the signaling data, hearing device 100 may provide a notification to user 202 which may include an acoustic notification generated by hearing device 100 and provided to user 202. For example, hearing device 100 may direct a receiver to play a predefined audio tone (“on at least one of the one or more output device”) in response to the signaling data transmitted from external device 204-2 (corresponds to claimed “rendering a prompt”).)” 
“responsive to said user action or input (Col. 7 lines 39 – 46: In operation 404, hearing device 100 may determine whether user 202 has accepted receipt of the additional audio content based on a touch input provided through hearing device 100 (e.g., through a button or touch interface provided on a BTE module of hearing device 100).), discontinuing the rendering of the second data stream (Col. 8 lines 7 – 19: if hearing device 100 determines that user 202 accepted receipt of the additional audio content, hearing device 100 may disconnect the first wireless link in operation 406. Alternatively, col. 9 lines 3 – 14: the hearing device 100 may tear down the audio content carried by way of the first wireless link but may still maintain a connection to external device 204-1.)…”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Dickmann method of providing notification to the user that a different source device needs connection to the hearing device and switching the source devices upon the user acting on this notification, in the system of Smus. Particularly, with respect to the system of Smus, when the user is listening to the audio streaming from the laptop computer 106 (“automatically rendering a second data stream on the one or more output devices when the transceiver receives the second data stream via a second channel connection with a third electronic communications device”) and upon reception of the incoming phone call by the smartphone 108, the smartphone 108 would provide a signal to the headphones 104, as disclosed by Dickmann. The headphones 104 would then “render a prompt on at least one of the one or more output device” by simply playing a predetermined tone, the user would accept by touching the headphones (as disclosed by both Dickmann and Smus) (“a user action or input”), and as the result of which the audio stream from the laptop computer 106 would stop being presented to the user and instead the user would receive the audio content from the smartphone 108 (“responsive to said user action or input, discontinuing the rendering of the second data stream to resume rendering the first data stream”, where, as was explained above, “the first data stream” is mapped to the stream from the smartphone 108).
Implementing the feature of presenting a prompt and waiting for the user to act upon it would have allowed the user to decide whether to accept or reject the incoming phone call and in the latter case, would not disconnect reception of the current audio stream (see Dickmann, col. 7 line 64 – col. 8 line 6) thus enhancing user’s experience.
In the device of combined Smus and Dickmann’s disclosures, as was explained above with respect to Smus, after Smus’s headphones 104 switch from rendering first data stream from the smartphone 108 to rendering “second data stream” from the notebook computer 106, thus interrupting rendering of the first data stream from the smartphone 108, and there is an incoming phone call by the smartphone 108, a prompt would be presented to the user soliciting user’s response whether to switch back audio streaming to the smartphone 108. Indeed, if there were no switch previously from the first data stream from the smartphone 108 to the second data stream from the notebook computer 106 and thus “interruption” of the first data stream, the user would still be listening to the first data stream from the smartphone 108 and there would be no need to resume rendering the first data stream. Therefore, the user input is “responsive to said interrupting” of the first data stream in favor of the second data stream.
Lastly, with respect to “the prompt specifying” user action or input, Dickmann teaches playing a predefined audio tone by the receiver of the hearing device 100, as was explained above.
Alam in abstract teaches a wireless audio client device such as a headset worn by a user that allows the user to talk with multiple other devices using different communication protocols. The wireless audio client device can automatically interrupt a game chat to allow the user to accept an incoming phone call, or can prompt the user to accept the call (“the prompt specifying a user action or input”). Or, the wireless audio client device can play audio from the cell phone while the game chat continues.
Alternatively, Stafford in paragraph 0024 teaches that the user may be presented with an audio prompt [through ear pieces] asking "which ear hears the sound?" and a choice of buttons to press in order to indicate "left" or "right". The user may press a button on the earpiece in which the sound is heard. Alternatively, the user may tap the earpiece in which the sound is heard. In other words, the user is presented a prompt, “the prompt specifying a user action or input”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Alam or Stafford presenting a prompt which specifies particular user action to be performed, instead of simply playing a predefined audio tone, as in Dickmann, in the system of Smus. Doing so would have increased convenience to the user so that the user does not have to guess what needs to be done at the prompt.

Regarding claim 33, Smus teaches “wherein the one or more output devices include a speaker and a display (paragraph 0073 and FIG 5: The headphones 502 may include a pair of speakers 506. Since the limitation allows presence of only one output device (as in “one or more”), it is sufficient that only the speakers are present).”
Regarding claim 34, this claim is rejected because of the same reasons as set forth in the rejection of claim 27 because they have similar limitations.

Claims 29 – 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170048613 (Smus) in view of US 10972845 (Dickmann) and either (US 20120237053 (Alam) or US 20130279724 (Stafford)) as applied to claim 28 above, and further in view of US 20150288682 (Bisroev).
Regarding claim 29, this claim is rejected because of the same reasons as set forth in the rejection of claim 23 because they have similar limitations.
Regarding claim 30, Smus in combination with Bisroev teaches “further comprising a microphone and camera to capture audio-visual data that the one or more processors convert into the third data stream (Bisroev, paragraph 0147: usage of a wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM wearable device, thereby enabling the operators to stream their point-of-view perspective video (thus the headset having a “camera”) and have a two-way text and audio conversation (thus the headset having “a microphone”) with experts while leaving their hands free to focus on the task-at-hand. When combined with the headphones of Smus, thus modified headset (“the electronic communications device”) would be capable of capturing “audio-visual data” for subsequent transmission as “the third data stream”).”
Regarding claim 31, this claim is rejected because of the same reasons as set forth in the rejection of claim 25 because they have similar limitations.
Regarding claim 32, Smus in combination with Bisroev teaches “further comprising a microphone and camera to capture audio-visual that the one or more processors convert into the third and fourth data streams (Bisroev, paragraph 0147: usage of a wearable headset, such as the Google GlassRTM or Microsoft HoloLensRTM wearable device, thereby enabling the operators to stream their point-of-view perspective video (thus the headset having a “camera”) and have a two-way text and audio conversation (thus the headset having “a microphone”) with experts while leaving their hands free to focus on the task-at-hand. When combined with the headphones of Smus, thus modified headset (“the electronic communications device”) would be capable of capturing “audio-visual [data]” for subsequent transmission as “the third data stream” and “the fourth data stream”).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648